DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps comprising obtaining an electromagnetically-measured value related to the axial thickness of the lens, obtaining an ultrasound-measured value related to the axial thickness of the lens; calculating a relationship value based upon the electromagnetically-measured value related to the axial thickness of the lens and the ultrasound-measured value related to the axial thickness of the lens. These steps amount to a mental process because they “can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)) – Examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer (MPEP 2106.04(a)(2)(III)(C)). These steps additionally amount to mathematical concepts, specifically mathematical calculations (see MPEP 2106.04(a)(2)(I). 
This judicial exception is not integrated into a practical application because the result of the claimed steps is the determination of a mechanical property value, where the mechanical property value is merely related to a mechanical property of the lens, where the value is not set forth as being used, output, or even stored. The MPEP sets forth a number of considerations for evaluating whether additional claim elements integrate a judicial exception into a practical application (2106.04(d)):
An improvement in the functioning of a computer, or an improvement to other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment
None of these considerations apply to the instant claims. The system of claim 1 comprises two well-known and conventional measurement devices (see Haigis, Wolfgang, Barbara Lege, Nicile Miller, and Brita Schneider. "Comparison of immersion ultrasound biometry and partial coherence interferometry for intraocular lens calculation according to Haigis." Graefe's archive for clinical and experimental ophthalmology 238, no. 9 (2000): 765-773; Kovacs, Illes, Maria Ferencz, Janos Nemes, Gabor Somfai, György Salacz, and Zsuzsa Recsan. "Intraocular lens power calculation for combined cataract surgery, vitrectomy and peeling of epiretinal membranes for macular oedema." Acta Ophthalmologica Scandinavica 85, no. 1 (2007): 88-91; Çınar, Yasin, Abdullah Kürşat Cingü, Muhammed Şahin, Alparslan Şahin, Harun Yüksel, Fatih Mehmet Türkcü, Tuba Çınar, and İhsan Çaça. "Comparison of optical versus ultrasonic biometry in keratoconic eyes." Journal of ophthalmology 2013 (2013); and Olsen (US PG Pub. No. US 2013/0345807 A1, Dec. 26, 2013) for numerous examples of using both optical (electromagnetic) interferometry and ultrasound biometry to measure lens thickness). Additionally, the generically recited processor is not improved upon by determining the mechanical property value, nor does it add substantially more than the judicial exception. 
	While the claims are directed to the area of cataract surgery and characterizing cataract tissue, the determined value is not applied in any way to performing surgery or evaluating a patient. Examiner notes that in order for this consideration to apply, the claim must positively recite an action of performing the treatment or prophylaxis (MPEP 2106.04(d)(2)). 
	Dependent claims 2-3, 5-9, 12-13, and 15-19 further limit the data acquisition and the nature of the thickness measurement, but do not integrate the judicial exception into a practical application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited processor and the optical interferometer and ultrasound biometer of claim 1 are considered to be routine extra-solution activity because such data gathering is conventional in the art (see above). 
Claims 4, 10, 14, and 20 contribute additional elements that amount to an inventive concept. Specifically, these claims provide specific, unconventional steps and sufficient details to provide an improvement on measurements previously known in the art and are therefore patent eligible (see MPEP 2106.05). 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitations “a calculation module comprising computer code stored in memory of the system and executable by one or more processors of the system” and “the calculation module configured to calculate a relationship value….” If the calculation module comprises only computer code stored on a memory, then it is unclear how the calculation module, in and of itself, can be configured to perform the calculation steps set forth in the claim. As written, this claim sets forth two measurement devices (an optical interferometer and an ultrasound biometer) and computer code stored in a memory. The computer code is executable by processors, but 1) no processors are positively recited and 2) the functions of the claim are set forth as being performed only by the computer code and not by a processor executing the computer code. For the purposes of further examination, this claim will be interpreted to include a positive recitation of one or more processors where the calculating functions of the claim are performed by the processor which is configured to perform these functions by executing the computer code. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,973,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of the instant claims (e.g. instant claims 2 and 3 are completely encompassed in scope by conflicting claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsen (US PG Pub. No. US 2013/0345807 A1, Dec. 26, 2013) – teaches determining various ratios including the lens thickness measured by ultrasound biometery or optical interferometry, where the ratio is used to determine the proper placement of an intraocular lens
Wilzbach et al. (US PG Pub. No. US 2014/0320805 A1, Oct. 30, 2014) – teaches obtaining various measurements including lens thickness using ultrasound or optical interferometry (OCT) where the measurements are used for determining parameters for an intraocular lens
Haigis, Wolfgang, Barbara Lege, Nicile Miller, and Brita Schneider. "Comparison of immersion ultrasound biometry and partial coherence interferometry for intraocular lens calculation according to Haigis." Graefe's archive for clinical and experimental ophthalmology 238, no. 9 (2000): 765-773 – teaches obtaining and comparing measurements of various eye measurements including lens thickness using both optical interferometry and ultrasound biometry
Çınar, Yasin, Abdullah Kürşat Cingü, Muhammed Şahin, Alparslan Şahin, Harun Yüksel, Fatih Mehmet Türkcü, Tuba Çınar, and İhsan Çaça. "Comparison of optical versus ultrasonic biometry in keratoconic eyes." Journal of ophthalmology 2013 (2013) – teaches obtaining lens thickness measurements using both optical interferometry and ultrasound biometry and determining a relationship using both thickness measurements (table 2 – difference between thickness measurements obtained by both methods), but does not teach using the relationship to determine a mechanical property related to the lens
Kovacs, Illes, Maria Ferencz, Janos Nemes, Gabor Somfai, György Salacz, and Zsuzsa Recsan. "Intraocular lens power calculation for combined cataract surgery, vitrectomy and peeling of epiretinal membranes for macular oedema." Acta Ophthalmologica Scandinavica 85, no. 1 (2007): 88-91 – teaches combining ultrasound biometry measurements and optical interferometry measurements to obtain a combined measurement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793